DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II including claims 30-35 in the reply filed on 08/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porzio [U.S. 9,710,016 B1].
Regarding claim 30, Porzio discloses a stand [200, see figure 1] for an imaging apparatus [mobile phone 24], the stand comprising: a holding portion [20] configured to receive a housing of the imaging apparatus [24]; and a base [22] coupled to the holding portion and configured to support the imaging apparatus when received in the holding portion (figures 1-2).
Regarding claim 31, Porzio discloses the stand further comprises a wireless charging device [26] configured to provide power to the imaging apparatus when the imaging apparatus is received in the holding portion (column 5 lines 55-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porzio in view of Paschke et al. [U.S. 9,041,347 B2].
Regarding claim 32, Porzio discloses the stand having the wireless charging device comprises a power supply configured to transmit the power wirelessly to the imaging apparatus when the imaging apparatus is received in the holding portion (figures 1-2). However, Porzio does not clearly disclose the at least one wireless charging coil.
Paschke et al. teaches at least one wireless charging coil (figures 2-6, column 5 lines 55-60).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the wireless charging of Porzio with the wireless charging coil as taught by Paschke et al. for purpose of providing an advantageous way of charging the battery of the mobile phone.
Regarding claim 33, Porzio discloses the holding portion [20] houses the wireless charging device [26] (figures 1-2).
Regarding claim 35, Paschke et al. teaches the power supply is configured to receive power from a standard wall outlet [by core 306] (figures 2-6, column 6 lines 50-54).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porzio and Paschke et al. in view of Tan [U.S. 20100315041 A1].
Regarding claim 34, Porzio and Paschke et al. disclose the stand, but does not clearly show the power supply comprises a rechargeable battery.
Tan teaches the power supply comprises a rechargeable battery (abstract, figures 7-11 and 22).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the stand of Porzio and Paschke et al. with the power supply including a rechargeable battery as taught by Tan for purpose of providing an advantageous way of charging the battery of the mobile phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gioscia et al. U.S. 20100146308 A1 discloses a portable power supply device including a retention structure to retain the mobile computing device, a power source, and an inductive signal interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875